Title: To John Adams from William MacCreery, 28 April 1779
From: MacCreery, William
To: Adams, John


     
      Dear Sir
      Bordeaux 28th. April 1779
     
     Your Letter of 14th Instant from Nantes reached me to Day only. It was but very lately that I heared of your having left the Metropolis, and but now of your intentions of going to America.
     I have written to Doctor Franklin on the Subject you allude to, and have had the pleasure of an Answer from him, by which I perceive that at Paris they are not well acquainted with the Duties and imposts which clog Some branches of Commerce at this Port, which do not exist in others, from its being a Conquored Province. I have given him as much information as my time permitted of: having a large Ship loading here for Baltimore, in which I purpose embarking, I have of late, and am still kept buisey. We expect to Sail about the 10th or 15 of May, will carry 22 Nine and 6 four Pound Guns, and have near one Hundred Men.
     I presume you purpose going home in the Alliance, in which, (or indeed in any other) case, I shou’d be very glad to be in Your Company. They talk of a Fleet being to Sail about the time we expect to be ready, which we shall aim at going with, and have no doubt but you will be of it.
     We have no News here save what comes from the N. E. which relates to Captures and arrivals favourable to us. I am very happy to find that the Count D’Esg. appears to be in a much better Posture than we had reason to expect of late. I sincerely wish you a happy sight of Your Freinds on t’other side the Water, & am very truely and Respectfully Dear Sir Your obt. Servant
     
      Will MacCreery
     
    